DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was 
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uusi-Honko (WO 87/04051) Submitted by Applicants.
Regarding Claims 1 and 2:  Uusi-Honko discloses a method of making fish feed comprising whole wheat meal (starch) and gelatin (non-starch) [pg. 9, lines 4-6, pg. 10, lines 15-28].  Uusi-Honko discloses that the feed mixture contains water and is pressed [pg. 10, lines 17-18].  Uusi-Honko discloses that the gelatin (non-starch) as a binder is present from 1% to 3% [pg. 10, lines 24-25].  Uusi-Honko discloses feeding pellets to the fish [pg. 2, lines 25-36].  Uusi-Honko discloses removing waste (feces) from the water [col. 6, lines 17-36].
Uusi-Honko does not explicitly disclose “such that said non-starch faecal binder increases shear resistance of the said fish’ faeces particles.”  
However, “such that said non-starch faecal binder increases shear resistance of the said fish’ faeces particles” is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In re Malagari 182 USPQ 549,553.
Regarding Claim 7:  Uusi-Honko discloses as discussed above in claim 1.  Uusi-Honko discloses removing waste (feces) from the water using a pump and filters (mechanical filtration) [col. 6, lines 17-36].
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Uusi-Honko (WO87/04051) Submitted by Applicants as applied to claim 1 and in further in view of Kürzinger et al. (US 6,303,175).
Regarding Claim 3:  Uusi-Honko discloses fish pellets as discussed above in claim 1.  Uusi-Honko discloses 1 to 3% gelatin as a binder and anticipates the use of other binders in the fish pellets [pg. 10, lines 24-25].  
Uusi-Honko does not explicitly teach specific other binders being specifically guar gum, algae meal, or calcium alginate.
Uusi-Honko does not explicitly teach a combination of two or more faccal binders selected from the group consisting of algae meal, calcium alginate, guar gum and mixtures thereof (claim 4).
	 Kürzinger discloses algae as a gel former in foodstuff for aquatic animals [col. 2, lines 17-21; col. 2, lines 66-67].  Kürzinger also discloses gelatin as a gel former [col. 2, lines 25-31]. Kürzinger discloses guar gum [col. 2, lines 24-30].  Kürzinger also discloses alginates as gel forming agents.  Kürzinger discloses adding gel forming agents in amounts form .1% to 10% [col. 2, lines 1-3].  Kürzinger discloses synergistic mixtures of gel forming agents to improve the acceptance and properties of the feed [col. 2, lines 32-34].  
.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Uusi-Honko (WO87/04051) Submitted by Applicants as applied to claim 1 above and in further view of Kürzinger et al. (US 6,303,175)and Fajt (US 5,525,353).
Regarding Claim 4:  Uusi-Honko discloses fish pellets as discussed above in claim 1.  Uusi-Honko discloses 1 to 3% gelatin as a binder and anticipates the use of other binders in the fish pellets [pg. 10, lines 24-25].  
Uusi-Honko does not explicitly teach a combination of two or more faccal binders selected from the group consisting of algae meal, calcium alginate, guar gum and mixtures thereof.
 Kürzinger discloses algae as a gel former in foodstuff for aquatic animals [col. 2, lines 17-21; col. 2, lines 66-67]. Kürzinger also discloses gelatin as a gel former [col. 2, lines 25-31]. Kürzinger discloses guar gum [col. 2, lines 24-30].  Kürzinger also discloses alginates as gel forming agents.  Kürzinger discloses adding gel forming agents in amounts form .1% to 10% [col. 2, lines 1-3].  Kürzinger discloses synergistic mixtures of gel forming agents to improve the acceptance and properties of the feed [col. 2, lines 32-34].  
Fajt discloses aquatic animal feed containing vegetable material in the form of flour or meal from wheat and corn and also discloses potatoes [col. 4, lines 37-50]; and discloses alginate gel (non-starch) in an amount from .5% to 10% [col. 2, lines 34-45; col. 5, lines 11-25].  Fajt discloses that the food pellets are formed by extrusion [col. 5, lines 55-64].  Fajt discloses calcium alginate [col. 3, lines 53-67; col. 5, lines 10-25].  Fajt discloses calcium alginate [col. 3, lines 53-67; col. 5, lines 10-25] and discloses the alginate present from .5% to 10%.
.
Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uusi-Honko (WO87/04051) as applied to claim 1 above and in further view of Dessen (US 5,573,792).
Regarding Claim 5:  Uusi-Honko discloses as discussed above in claim 1.
Uusi-Honko does not disclose that the fish are salmonoids.
Dessen discloses that fish fed with feed containing non-starch binders and that the fish are salmon and that the water that the fish are fed in can be fresh water [abstract; col. 4, lines 26-39; claims 1, 2, 3, 4].  Dessen discloses in examples where alginate and guar gum can be used in the method of making the fish feed [claim 1].
At the time of the invention it would have been obvious to one of ordinary skill in the art to feed the fish the feed of modified Uusi-Honko to salmon as in Dessen since Uusi-Honko discloses generally feeding fish the feed and the advantages of feeding fish with the feed component.
Regarding Claim 6:  Uusi-Honko discloses as discussed above in claim 1.
Uusi-Honko does not disclose that water is fresh water.
Dessen discloses that fish fed with feed containing non-starch binders and that the fish are salmon and that the water that the fish are fed in can be fresh water [abstract; col. 4, lines 26-39; claims 1, 2, 3, 4].  
At the time of the invention it would have been obvious to one of ordinary skill in the art to that the water of Uusi-Honko would have been fresh as in Dessen since Uusi-Honko discloses .
Claims 8, 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uusi-Honko (WO87/04051) Submitted by Applicants in further in view of Kürzinger et al. (US 6,303,175).
Regarding Claim 8:  Uusi-Honko discloses a method of making fish feed comprising whole wheat meal (starch) and gelatin (non-starch) [pg. 9, lines 4-6, pg. 10, lines 15-28].  Uusi-Honko discloses that the feed mixture contains water and is pressed [pg. 10, lines 17-18].  Uusi-Honko discloses that the gelatin (non-starch) as a binder is present from 1% to 3% [pg. 10, lines 24-25].  Uusi-Honko discloses feeding pellets to the fish [pg. 2, lines 25-36].  Uusi-Honko discloses removing waste (feces) from the water [col. 6, lines 17-36].  Uusi-Honko discloses 1 to 3% gelatin as a binder and anticipates the use of other binders in the fish pellets [pg. 10, lines 24-25].  
Uusi-Honko does not explicitly disclose “said non-starch faecal binder increases shear resistance of faeces particles.”  
However, “said non-starch faecal binder increases shear resistance of faeces particles” is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Uusi-Honko does not explicitly teach specific other binders specifically guar gum, algae meal, or calcium alginate.
 Kürzinger discloses algae as a gel former in foodstuff for aquatic animals [col. 2, lines 17-21; col. 2, lines 66-67].  Kürzinger also discloses gelatin as a gel former [col. 2, lines 25-31]. Kürzinger discloses guar gum [col. 2, lines 24-30].  Kürzinger also discloses alginates as gel forming agents.  Kürzinger discloses adding gel forming agents in amounts form .1% to 10% [col. 2, lines 1-3].  Kürzinger discloses synergistic mixtures of gel forming agents to improve the acceptance and properties of the feed [col. 2, lines 32-34].  
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Uusi-Honko, and Kürzinger before him or her to modify Uusi-Honko include substitute for the gelatin a gel forming agent including algae, guar gum, and alginates as in Kürzinger in order to improve the feed properties and acceptance of the feed.  Further, selection of non-starch binders would have been based on the desire of one of ordinary skill in the art.
Further, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Uusi-Honko overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 14:  Uusi-Honko discloses fish pellets and gelatin as a binder in amounts of 1% to 3% as discussed above in claim 8.  Kürzinger discloses guar gum as discussed above. 

Although, Uusi-Honko does not disclose the non-starch present from 1 to 10g per 1 kg of feed ingredients, “1 to 10 g per kg” is equivalent to “.1% to 1.0%” non-starch in the feed ingredients.  One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Uusi-Honko overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 15:  Uusi-Honko discloses fish pellets and gelatin as a binder in amounts of 1% to 3% as discussed above in claim 8.  Kürzinger discloses guar gum as discussed in claim 8.  Kürzinger discloses adding gel forming agents in amounts form .1% to 10% [col. 2, lines 1-3]. 
At the time of the invention it would have been obvious to add guar gum in amounts as disclosed in Uusi-Honko since it has been established that it would have been obvious to add the guar gum to the fish feed of Uusi-Honko or to replace the gelatin in Uusi-Honko.  
Although, Uusi-Honko and Kürzinger do not disclose the non-starch present from 1 to 5 g per 1 kg of feed ingredients, “1 to 5 g per kg” is equivalent to “.1% to 0.5%” non-starch in the feed ingredients.  
Further, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Kürzinger overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 16:  Uusi-Honko discloses the composition in claim 8.  Uusi-Honko further includes vitamins and minerals [pg. 10, lines 23 and 24].
Regarding Claim 17:  Uusi-Honko discloses as discussed above in claim 8.  Uusi-Honko discloses [pg. 2, lines 18 and 19].
Claims 9, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uusi-Honko (WO87/04051) Submitted by Applicants Kürzinger et al. (US 6,303,175) as applied to claim 8 above and in further view of and Fajt (US 5,525,353).
Regarding Claim 9: Uusi-Honko discloses fish pellets as discussed above in claim 8.  Uusi-Honko discloses 1 to 3% gelatin as a binder and anticipates the use of other binders in the fish pellets [pg. 10, lines 24-25].  
Uusi-Honko does not explicitly teach a combination of two or more faecal binders selected from the group consisting of algae meal, calcium alginate, guar gum and mixtures thereof.
	 Kürzinger discloses algae as a gel former in foodstuff for aquatic animals [col. 2, lines 17-21; col. 2, lines 66-67].  Kürzinger discloses gel formers present from 0.1 to 10% [col. 2; lines 1-3]. Kürzinger also discloses gelatin as a gel former [col. 2, lines 25-31]. Kürzinger discloses guar gum [col. 2, lines 24-30].  Kürzinger also discloses alginates as gel forming agents.  Kürzinger discloses adding gel forming agents in amounts form .1% to 10% [col. 2, lines 1-3].  Kürzinger discloses synergistic mixtures of gel forming agents to improve the acceptance and properties of the feed [col. 2, lines 32-34].  
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Uusi-Honko, Kürzinger and Fajt before him or her to modify Uusi-Honko to substitute the gelatin for a mixture of the gel forming agents including algae, guar gum, and calcium alginates as in Kürzinger and Fajt in order to improve the feed properties and acceptance of the feed and since Kürzinger discloses a synergistic effect in combining gums.
Regarding Claim 12:  Uusi-Honko discloses a method of making fish feed comprising whole wheat meal (starch) and gelatin (non-starch) [pg. 9, lines 4-6, pg. 10, lines 15-28].  Uusi-
Uusi-Honko does not disclose that the non-starch binder calcium alginates at 5 to 15 g per 1 kgs.
Fajt discloses aquatic animal feed containing vegetable material in the form of flour or meal from wheat and corn and also discloses potatoes [col. 4, lines 37-50]; and discloses alginate gel (non-starch) in an amount from .5% to 10% [col. 2, lines 34-45; col. 5, lines 11-25].  Fajt discloses that the food pellets are formed by extrusion [col. 5, lines 55-64].  Fajt discloses calcium alginate [col. 3, lines 53-67; col. 5, lines 10-25].  Fajt discloses calcium alginate [col. 3, lines 53-67; col. 5, lines 10-25] and discloses the alginate present from .5% to 10%.
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Uusi-Honko, Kürzinger and Fajt before him or her to substitute the gelatin as a binder in Uusi-Honko for the calcium alginate in Fajt since all are suitable gelling agents for feed compositions. Selection of non-starch binders would have been based on the desire of one of ordinary skill in the art.
The instant claim recites the non-starch present from 5 to 15 g per 1 kgs.  “5 to 15 g per kg” is equivalent to “.5 to 1.5%” non-starch in the feed ingredients.  Therefore, the recitation in Fajt that the alginate (non-starch) is present from .5% to 10% renders the claim obvious.
Further, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by In re Malagari 182 USPQ 549,553.
Regarding Claim 13:  Uusi-Honko discloses a method of making fish feed comprising whole wheat meal (starch) and gelatin (non-starch) [pg. 9, lines 4-6, pg. 10, lines 15-28].  Uusi-Honko discloses that the feed mixture contains water and is pressed [pg. 10, lines 17-18].  Uusi-Honko discloses that the gelatin (non-starch) as a binder is present from 1% to 3% [pg. 10, lines 24-25].  Uusi-Honko discloses feeding pellets to the fish [pg. 2, lines 25-36].  Uusi-Honko discloses that in the process there is a smaller production of phosphorus and contaminating substances [pg. 1, lines 34-36; pg. 2 lines 1-5].  Uusi-Honko discloses removing waste (feces) from the water [col. 6, lines 17-36].
Uusi-Honko does not disclose that the non-starch binder calcium alginate at 8 to 12 g per 1 kgs.
Fajt discloses aquatic animal feed containing vegetable material in the form of flour or meal from wheat and corn and also discloses potatoes [col. 4, lines 37-50]; and discloses alginate gel (non-starch) in an amount from .5% to 10% [col. 2, lines 34-45; col. 5, lines 11-25].  Fajt discloses that the food pellets are formed by extrusion [col. 5, lines 55-64].  Fajt discloses calcium alginate [col. 3, lines 53-67; col. 5, lines 10-25].  Fajt discloses calcium alginate [col. 3, lines 53-67; col. 5, lines 10-25] and discloses the alginate present from .5% to 10%.
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Uusi-Honko, Kürzinger and Fajt before him or her to substitute the gelatin as a binder in Uusi-Honko for the calcium alginate in Fajt since all are suitable gelling agents for feed compositions. Selection of non-starch binders would have been based on the desire of one of ordinary skill in the art.

Further, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Kürzinger overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uusi-Honko (WO 87/04051) Submitted by Applicants and Kürzinger et al. (US 6,303,175) as applied to claim 8 above and in further view of Espe et al. 1999 Aquaculture vol. 174 pages 119-137).
Regarding Claim 10:  Uusi-Honko discloses fish pellets and gelatin as a binder in amounts of 1% to 3% as discussed above in claim 8.  Kürzinger discloses algae as discussed in claim 8.  Espe discloses algae meal in the form of trade name Algibind® as a binder [pg. 120; 2.1].
At the time of the invention it would have been obvious to add algae meal in amounts as disclosed in Uusi-Honko since it has been established that it would have been obvious to add the algae meal to the fish feed of Uusi-Honko or to replace the gelatin in Uusi-Honko.  
Although, Uusi-Honko does not disclose the non-starch present from 1 to 20g per 1 kg of feed ingredients, “1 to 20 g per kg” is equivalent to “.1% to 2.0%” non-starch in the feed ingredients.  Therefore, the recitation in Uusi-Honko that the binder (non-starch) is present from 1% to 3% renders the claim obvious.
Further, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by In re Malagari 182 USPQ 549,553.
Regarding Claim 11:  Uusi-Honko discloses fish pellets and gelatin as a binder in amounts of 1% to 3% as discussed above in claim 8.  Kürzinger discloses algae as discussed above.  Kürzinger discloses adding gel forming agents in amounts form .1% to 10% [col. 2, lines 1-3].  Espe discloses algae meal in the form of trade name Algibind® as a binder [pg. 120; 2.1].
At the time of the invention it would have been obvious to add algae meal in amounts as disclosed in Uusi-Honko since it has been established that it would have been obvious to add the algae meal to the fish feed of Uusi-Honko or to replace the gelatin in Uusi-Honko.  
Although, Uusi-Honko and Kürzinger do not disclose the non-starch present from 1 to 5 g per 1 kg of feed ingredients, “1 to 5 g per kg” is equivalent to “.1% to 0.5%” non-starch in the feed ingredients.  However, the recitation in Kürzinger that the binder (non-starch) is present from .1% to 10% renders the claim obvious.
Further, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Kürzinger overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Uusi-Honko (WO87/04051) and Kürzinger et al. (US 6,303,175) as applied to claim 8 above and in further view of Dessen (US 5,573,792).
Regarding Claim 18:  Uusi-Honko discloses as discussed above in claim 8.
Uusi-Honko does not disclose that the fish are salmonoids.
Dessen discloses that fish fed with feed containing non-starch binders and that the fish are salmon and that the water that the fish are fed in can be fresh water [abstract; col. 4, lines 26-39; 
At the time of the invention it would have been obvious to one of ordinary skill in the art to feed the fish the feed of modified Uusi-Honko to salmon as in Dessen since Uusi-Honko discloses generally feeding fish the feed and the advantages of feeding fish with the feed component.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fontes (US 6, 398,038) discloses treating and removing fecal waste from fresh water by mechanical means [col. lines 46-55, 57-63; col. 2, lines 18-28].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/Felicia C Turner/Primary Examiner, Art Unit 1793